Citation Nr: 0917401	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-36 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1970 to May 1973.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which denied the Veteran's claim of 
entitlement to service-connection for diabetes mellitus.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Boston 
RO in September 2005.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In January 2006, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the Board 
instructed the agency of original jurisdiction (AOJ) to 
obtain information concerning the Veteran's service on board 
the U.S.S. HULL during the Vietnam War, and to obtain a 
medical nexus opinion.  Such was accomplished, and the 
Appeals Management Center (AMC) sent the Veteran a 
supplemental statement of the case (SSOC) in July 2008; the 
Veteran's claim remained denied.  The Veteran's VA claims 
folder has been returned to the Board for further appellate 
proceedings.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed as having Type II 
diabetes mellitus.

2.  The competent evidence of record supports a finding that 
the Veteran stepped foot within the land borders of Vietnam.




CONCLUSION OF LAW

Diabetes mellitus is presumed to be incurred as a result of 
the Veteran's presumed exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for diabetes mellitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in January 2006.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to obtain 
information about the Veteran's service on board the U.S.S. 
HULL, and obtain a medical opinion as to the matter of 
whether the Veteran's currently diagnosed diabetes mellitus 
is as least as likely as not related to the Veteran's 
military service.  The AOJ was then to readjudicate the 
claim.

The AOJ obtained the deck logs of the U.S.S. HULL during the 
relevant time periods of the Veteran's service and associated 
them with the claims file.  Additionally, the Veteran 
received VA examinations in March 2007 and July 2008 where 
medical nexus opinions were obtained.  The AMC readjudicated 
the claim in the July 2008 SSOC.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Multiple VCAA notice letters were sent to the Veteran 
regarding his service connection claim in June 2003, March 
2006, and August 2007.  These letters appear to be adequate.  
The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letters in light of the fact 
that the Board is granting the claim.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

The Board also notes the Veteran was not provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As discussed in detail below, the Board is granting 
the Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that the Veteran will be 
afforded any additional appropriate notice needed under 
Dingess.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R.    § 3.307(a)(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases, to 
include diabetes mellitus, shall be service connected.  See 
38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2008).

The law requires that a veteran must have stepped foot within 
the land borders of Vietnam at some point in the course of 
his or her military duty in order to be entitled to the 
presumption of herbicide exposure under 38 U.S.C.§ 1116(a)(1) 
and 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 
F.3d 1168 (2008). 

Analysis

As was noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

VA examination reports from July 2003, March 2006, and March 
2007 indicate that the Veteran has type II diabetes mellitus.  
As a result, Hickson element (1) has been met.

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.

Concerning in-service disease, the Veteran's service medical 
records do not indicate that diabetes mellitus was present in 
service.  His June 1, 1973 separation physical examination 
report was pertinently negative with respect to diabetes.  
Accordingly, in-service disease is not shown.  

The Board additionally observes that the Veteran's current 
diabetes was initially diagnosed more than two decades after 
service, so the presumption of service connection contained 
in 38 C.F.R. § 3.309(a) does not apply.

Concerning in-service injury, the Veteran contends that he 
was exposed to Agent Orange while serving on board the U.S.S. 
HULL in 1971.  More specifically, the Veteran testified  that 
while docked at the port in DaNang, Vietnam in 1971, he 
stepped foot in Vietnam when he went onto the dock to take on 
supplies.   See the September 2005 hearing transcript, page 
7.  

As explained above, a veteran who "set foot" in Vietnam 
enjoys the presumption of exposure to herbicide agents 
afforded in 38 U.S.C.A. § 1116(f) (West 2002) and 
38 C.F.R. § 3.307(6)(iii) (2008).

The Veteran's service personnel records verify that the 
Veteran served on board the U.S.S. HULL in 1971, and that the 
U.S.S. HULL visited the port at DaNang, Vietnam in April 
1971.  "Danang, RVN" is specifically indicated as a port 
visited during the U.S.S. HULL's deployment during the time 
the Veteran was on board.  
Further, the U.S.S. HULL's Deck Log indicates that the U.S.S. 
HULL entered DaNang Harbor and "secured special sea and 
anchor detail" in May 1971, while the Veteran was on board.  
See the May 31, 1971 Deck Log - Remarks Sheet.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

After having carefully considered the matter, the Board has 
no reason to doubt the statements of the Veteran that he 
"set foot" in Vietnam while docked at the port in DaNang.  
The Veteran's testimony appears to be congruent with his 
personnel records and the U.S.S. HULL's Deck Logs.  
Crucially, no evidence of record exists to the contrary.  The 
Deck Logs did not track who stepped off the ship on to the 
dock, nor would it be expected that such records would be 
kept.  It is reasonable to assume that the Veteran would have 
stepped onto the dock (and thus "set foot" in Vietnam) 
while his ship was berthed there.    

Accordingly, exposure to Agent Orange is presumed; Hickson 
element (2) has been satisfied.

With respect to Hickson element (3), medical nexus, diabetes 
mellitus is presumed to be service-connected when a veteran 
has had presumed Agent Orange exposure. See 38 C.F.R. § 
3.309(e) (2008).  There is no medical evidence which serves 
to rebut that presumption.  Indeed, VA examiners in March 
2006 and July 2008indicated that it was as likely as no that 
the Veteran's diabetes mellitus is related to his naval 
service.  Element (3), medical nexus, has accordingly been 
satisfied.

All three Hickson elements are therefore met, and service 
connection for diabetes mellitus is accordingly granted.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.  


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


